United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Huntsville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2163
Issued: August 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 22, 2009 appellant filed a timely appeal from the August 5, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her emotional condition
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On January 16, 2009 appellant, then a 38-year-old mail carrier, filed a claim alleging that
she sustained an emotional condition in the performance of duty due to various incidents and
conditions at work beginning in May 2007. She stopped work on January 2, 2009 and did not
return.

Appellant alleged that she was unhappy following the move from Detroit, MI to
Huntsville and that her daughter was also unhappy and returned to live in Detroit. She was
dissatisfied with her job in Huntsville and desired to return to Detroit. Appellant claimed that
Tonya Horne, a supervisor, unfairly questioned her about the light being out in her mail case and
threatened her with insubordination regarding the matter. On December 4, 2008 she requested
that a supervisor provide a written statement regarding why certain actions were taken, but that
she did not receive a written response. Appellant filed three grievances against the employing
establishment management regarding various matters and asserted that she was the subject of an
improper investigation by postal inspectors regarding her route maintenance in October 2008.
She claimed that her supervisors, including Ms. Horne, were against her, did not allow her to do
her job and unfairly criticized her job performance. On April 16, 2008 appellant was degraded
on the workroom floor by Shelly Ary, a supervisor, regarding taking time off for a medical
appointment. On other occasions Ms. Ary allegedly violated her rights under the union contract
and falsely accused her of improperly completing work forms. Appellant claimed that on
January 2, 2009 the station manager verbally abused her regarding the manner in which she
performed her work. She also claimed that Ms. Horne violated her privacy with respect to
medical matters and that management did not respond to her claims of unsafe working
conditions. Appellant asserted that she was improperly accused of falsifying time records and
that she was bullied by several coworkers.
In a March 9, 2009 statement, Ms. Horne advised that she never raised her voice to
appellant or acted in an unprofessional manner. She denied appellant’s claims of harassment and
abuse. Ms. Horne stated that whenever appellant did not like what was happening at work she
would clock out and go home. In a February 5, 2009 letter, the employing establishment
controverted appellant’s claim.
In a January 9, 2009 report, a psychiatrist with an illegible signature stated that appellant
was being treated for anxiety and depression stemming from a job change and relocation. In a
March 15, 2009 report, Dr. Debra Williams, an attending osteopath, noted that appellant was
being treated for adjustment disorder with depressed mood. Dr. Williams first examined
appellant on May 8, 2007 and discussed the factors that she believed caused her condition.
Dr. Williams advised that appellant reported that she sustained stress in her home life after
moving from Detroit to Huntsville. She also reported being harassed by supervisors at work.
In a May 4, 2009 decision, the Office denied appellant’s emotional condition claim on the
grounds that she did not establish a compensable employment factor. It found that appellant’s
allegations related to administrative matters, but she did not show that management committed
error or abuse with regard to the actions taken. The Office found that she did not establish
harassment.
Appellant requested a review of the written record by an Office hearing representative.
She submitted additional documents in support of her claim, including records regarding
complaints she had filed. Appellant filed a complaint against her union alleging it had failed to
provide her with adequate representation, had not acted in good faith and had retaliated against
her for filing prior labor charges. She made a complaint to the Occupational Safety and Health
Administration concerning unsafe working conditions. Appellant also submitted statements
from three coworkers, dated in May 2009, concerning their experiences with certain managers.

2

The coworkers indicated that they had bad experiences with supervisors, including Ms. Ary.
None of the witnesses described witnessing any of appellant’s alleged incidents. Appellant also
submitted a statement from her daughter who indicated that she enjoyed living in Huntsville.
She submitted medical evidence and additional statements in which she further described her
claimed employment factors.
In an August 5, 2009 decision, the Office hearing representative affirmed the May 4,
2009 decision. She found that the evidence submitted by appellant did not establish a
compensable employment factor.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1 On the other hand the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.2
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or
adversely affected by employment factors.3 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of

1

5 U.S.C. §§ 8101-8193.

2

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon, 42 ECAB 566 (1991); Lillian Cutler, 28
ECAB 125 (1976).
3

Pamela R. Rice, 38 ECAB 838, 841 (1987).

4

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

3

record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. The Office denied appellant’s emotional condition claim
on the grounds that she did not establish any compensable employment factors. The Board must,
thus, initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of the Act. The Board notes that appellant’s allegations do
not pertain to her regular or specially assigned duties under Cutler. Rather, she has alleged error
or abuse on the part of her managers.
Appellant alleged that harassment on the part of her supervisors and coworkers
contributed to her claimed stress-related condition. She claimed that Mr. Horne, a supervisor,
unfairly questioned her about the light being out in her mail case and threatening her with
insubordination regarding the matter. Appellant asserted that her supervisors, including
Ms. Horne, were against her, did not allow her to do her job and unfairly criticized her job
performance. On April 16, 2008 she was degraded on the workroom floor by Ms. Ary, another
supervisor, regarding her taking time off for a medical appointment. Ms. Ary violated her rights
under the union contract and falsely accused her of improperly completing work forms.
Appellant claimed that on January 2, 2009 the station manager verbally attacked her regarding
the manner in which she performed her work. She also asserted that coworkers bullied her on a
regular basis.
To the extent that disputes and incidents alleged as constituting harassment by
supervisors and coworkers are established as occurring and arising from appellant’s performance
of her regular duties, these could constitute employment factors.7 However, for harassment to
give rise to a compensable disability under the Act, there must be evidence that harassment did
in fact occur. Mere perceptions of harassment are not compensable under the Act.8 In this case,
Ms. Horne denied that appellant was subjected to harassment and appellant did not submit
sufficient evidence to establish her allegations.9 The statements from appellant’s coworkers
pertain to their own interactions with certain managers. They do not provide support for the
specific allegations made by appellant.10 The three coworkers addressed only their personal
experiences with management. None of the coworkers described any actions they witnessed
concerning appellant. Therefore, she has not established a compensable employment factor
under the Act with respect to the claimed harassment.
6

Id.

7

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

8

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

9

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
10

See William P. George, 43 ECAB 1159, 1167 (1992).

4

Appellant alleged that she was the subject of an improper investigation by postal
inspectors regarding her route maintenance in October 2008. She claimed that on December 4,
2008 she requested that a supervisor provide a written statement regarding why certain actions
were taken, but that she did not receive such a written statement. Appellant also claimed that
Ms. Horne violated her privacy rights with respect to medical matters and that management did
not respond to her claims of unsafe working conditions. She also asserted that she was
improperly accused of falsifying time records.
Regarding appellant’s allegations that the employing establishment improperly handled
investigations, engaged in unfair criticism of work performance, mishandled safety and privacy
matters, failed to make clarifications about work subjects and improperly monitored activities at
work, the Board finds that these allegations relate to administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties and do not fall within the
coverage of the Act.11 Although such matters are generally related to the employment, they are
administrative functions of the employer and not duties of the employee.12 The Board has held
that an administrative or personnel matter will be considered an employment factor where the
evidence discloses error or abuse on the part of the employing establishment. In determining
whether the employing establishment erred or acted abusively, the Board has examined whether
the employing establishment acted reasonably.13 Appellant did not submit sufficient evidence to
establish that her managers committed error or abuse with respect to these matters. She filed
several grievances and complaints regarding some of these matters, but the record does not
contain any final decision issued in connection with these grievances or complaints. Appellant
has not established a compensable employment factor under the Act with respect to the alleged
administrative matters.
Appellant alleged that she became unhappy following her move from Detroit, MI to
Huntsville. She stated that she was dissatisfied with her job in Huntsville and desired to return to
Detroit. This is a personal matter unrelated to appellant’s regular and specially assigned work
duties and does not constitute a compensable employment factor. The Board has held that an
employee’s dissatisfaction with a given work setting constitutes frustration from not being
permitted to work in a particular environment or to hold a particular position and is not
compensable under the Act.14
Appellant has not established a compensable employment factor under the Act. She has
not met her burden of proof to establish that she sustained an emotional condition in the
performance of duty.15 The Office properly denied her claim.
11

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
12

Id.

13

See Richard J. Dube, 42 ECAB 916, 920 (1991).

14

See Michael Thomas Plante, 44 ECAB 510, 515 (1993).

15

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 2, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

